Citation Nr: 0806891	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-43 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
I (diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1986 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
diabetes.  This claim was remanded by the Board in June 2007 
for further development, and is now before the Board for 
consideration. 


FINDINGS OF FACT

1.  The appellant did not serve in the Southwest Asia Theater 
of operations during the Persian Gulf War.  

2.  The appellant was not exposed to radiation during his 
military service.

3.  The appellant's currently diagnosed diabetes is not shown 
to be causally or etiologically related to his military 
service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
type I, have not been met.  U.S.C.A. §§ 1110, 1112, 1116, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.317 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in October 2003 and June 2007 that 
fully addressed all four notice elements; the former was sent 
prior to the initial AOJ decision in this matter.  These 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The June 2007 letter sent to the appellant provided him the 
information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in September 2007, he was afforded a formal VA 
examination.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service incurrence of diabetes during may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service medical records are absent of any complaint, 
treatment, or diagnosis of diabetes, and the appellant does 
not contend otherwise.  Instead, he apparently asserts that 
his diabetes is a qualified chronic disability, and/or the 
result of chemical exposure during his military service.  VA 
and private medical records reflect that the appellant was 
initially diagnosed as having diabetes as early as 2000, 
which was eight years following his military discharge.  
Thus, he is not entitled to presumptive service connection 
for this disability pursuant to 38 C.F.R. §§ 3.307, 3.309.

For veterans who served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may be established under 38 C.F.R. § 3.317 for veteran's who 
exhibits objective indications of a qualifying chronic 
disability (which include undiagnosed illnesses) that became 
manifest during active military, naval or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

Service personnel records reflect that the appellant's 
military duties included acting as a team member for security 
response, alert fire, and alarm response.  These documents 
also show that he was stationed in Wyoming, South Dakota, and 
Germany.  There is no evidence that the appellant served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  Thus, the provisions of 38 C.F.R. § 3.317 are not 
applicable in this case.

When a radiogenic disease first becomes manifest after 
service, and it is contended that the disease is the result 
of exposure to ionizing radiation in service, a radiation 
dose estimate will be obtained.  The regulation requires that 
a request be made for any available records concerning the 
veteran's exposure to radiation (including the veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained), and that all such records be 
forwarded to VA's Under Secretary for Health for preparation 
of a dose estimate.  38 C.F.R. § 3.311.  Diabetes is not 
considered a radiogenic diseases pursuant to 38 C.F.R. § 
3.311.  Moreover, a letter from the Department of the Air 
Force (USAF), dated in April 2004, indicates that there was 
no external or internal exposure date pertaining to the 
appellant from the USAF Mater Radiation Exposure Registry.  
Thus, the provisions of 38 C.F.R. § 3.311 are not applicable 
in this case.

VA medical records, dated in September 2003, show that the 
appellant reported having been exposed to chemicals while in 
Saudi Arabia during the Persian Gulf War.  Based on this 
assumption, the treating physician opined that it was as 
likely as not that the appellant's diabetes occurred from 
this chemical exposure, as there was no family history of 
diabetes.  As noted above, there is no evidence that the 
appellant served in Saudi Arabia, or elsewhere in the 
Southwest Asia Theater of operations, during the Persian Gulf 
War.  Furthermore, the appellant contradicted his statements 
during a September 2007 VA examination, as shown below.

A VA examination was conducted in September 2007.  At that 
time, the veteran stated that he had never served in Saudi 
Arabia, had been stationed in Germany for 2.5 years, and was 
unable to remember any specific chemical exposures during his 
military service.  The examiner reviewed the complete claims 
folder, noted that the appellant was diagnosed with type I 
diabetes within the last few years (and thus, not during 
service or within one year of military discharge), and 
concurred with that diagnosis.  He opined that that it was 
unlikely that the appellant's diabetes was related to any 
chemical exposure during service.  While he considered 
autoimmune factors, genetic susceptibility, and environmental 
triggers, the examiner concluded that he could not link he 
appellant's diabetes to his military service without 
resorting to mere speculation.  

The Board concludes that the preponderance of the evidence is 
against the appellant's claim for entitlement to service 
connection for diabetes.  There is no relationship shown by 
the evidence of record between the appellant's diabetes and 
his military service.  He did not serve in the Southwest Asia 
Theater of operations during the Persian Gulf War and there 
is no evidence that he was exposed to radiation.  
Furthermore, medical records show that the veteran was 
diagnosed as having diabetes eight years subsequent to his 
military discharge.  Accordingly, the Board concludes that 
service connection for diabetes is not established by the 
evidence of record and the appellant's claim must be denied.

While the Board has denied service connection for diabetes, 
the Board does not question the sincerity of the appellant's 
conviction that his condition is related to service; however, 
as a lay person, he is not competent to establish a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a) (1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. at 520; see 
also Espiritu v. Derwinski, 2 Vet. App. at 494-95.  Since the 
appellant is not professionally qualified to offer or suggest 
a possible medical etiology, his contentions regarding the 
etiology of his diabetes do not provide a basis upon which to 
establish service connection.


ORDER

Service connection for diabetes mellitus, type I, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


